This is a proceeding by quo warranto filed by the Prosecuting Attorney of Linn County, at the relation of one certain school district and ten taxpaying citizens residing therein, against a certain consolidated school district, its clerk and the six members of its board of directors.
The purpose of the proceeding is to challenge the validity of the formation of said consolidated district and to oust the several named respondents from their several offices as members of said board of directors and as clerk of said district.
There is no dispute as to the election of said officers, but an ouster is sought upon the grounds that, the organization of said consolidated district being illegal, they function said offices wrongfully, as no such offices were created in law.
The petition alleges that proceedings were instituted conformable to law for the formation of a consolidated school district and that such organization was rendered invalid by the following:
(a) Relators were too remote from the place where schools were to be maintained and separated therefrom by West Yellow Creek, sometimes impassable.
(b) The superintendent of county schools in answering the petition for the formation of such consolidated district was misled by the defendants and was the victim of fraud and deceit practiced by them.
(c) That the said superintendent was coerced and intimidated by defendants and compelled, against his will, to call the special meeting to order, which had assembled, *Page 139 
upon notice, to pass upon the question of forming said district and electing directors therefor.
(d) That the chairman and secretary of said meeting had filed a certificate with the county clerk showing that the proposition voted on differed from that contained in the notices for said meeting.
Upon exhibiting this information the respondents moved to strike out all of the first three of the above propositions on the grounds that such allegations did not state a cause of action. Such motion being in its nature a demurrer was sustained, over the objection and exception of relators and appellants.
To the balance of the petition or information respondents made return and answer alleging the formation of said consolidated district conformable to an act of the Legislature approved March 14, 1913, as amended by the act of the Legislature approved March 27, 1917, and upon general denial in replication, the matter went to trial, where the issues were determined adversely to relators and the validity of the district upheld and their information or petition dismissed.
At the trial it appeared that the chairman and secretary of the special meeting had made up and filed a certificate showing that a proposition differing from that contained in the notices had in fact been voted on, but subsequently an amended certificate was filed showing that the meeting had voted on the exact proposition contained in the notices.
I. The office of school director, being an office under this State (State ex inf. Sutton v. Fasse, 189 Mo. 532), this court has exclusive jurisdiction, as all cases involvingAppellate      "the title to any office under this State" comeJurisdiction.  here. [Sec. 12, Art. 6, Constitution of Missouri.] Originally the case was sent to the Kansas City Court of Appeals, but for the above reasons was properly transferred to this court.
II. Upon the foregoing facts relators, as appellants here, complain that the court should not have stricken *Page 140 
from their information the allegations regardingStriking Out  the impractibility of the formation of saidImmaterial    district; of the fraud and deceit practiced uponAllegations.  the county superintendent of schools; and the coercion and intimidation to which, they allege, he was subjected. They also complain of the action of the court in admitting the amended and corrected certificate from the chairman and secretary of the special meeting.
(a) The court properly sustained the motion to strike out the portions of the information or petition mentioned. The requisite number of citizens and voters of the community,Remoteness    conformable to the act of the Legislature approvedfrom School.  March 14, 1913, had filed their petition to the county superintendent of public schools of Linn County, expressing their desire to form a consolidated district.
The petition properly offered in evidence shows that it included District No. 24 wherein the relators resided.
This petition initiated the movement for the consolidated district and under the statute was sufficient to invoke the exercise of the discretionary powers of the county superintendent of public schools. It was not his function to determine whether or not a consolidated district should be formed, as that was a question for the qualified voters of the district to determine, but it was his duty to investigate the needs of the community and determine the exact boundaries of the proposed consolidated district.
Under the statute he could only fix the exact boundaries for the purposes of notice for the special meeting and it was not within his power to dictate to the community whether certain large portions of the proposed district should be included or not.
The allegations, therefore, regarding the remoteness of relators from the proposed school building and the difficulty that might be experienced in crossing West Yellow Creek were not questions to be passed upon by this official. We are persuaded that this is so, because *Page 141 
the petition filed with him included District No. 24, wherein relators reside.
The statute made it his duty to locate the boundary lines as in his judgment would form the best possible consolidated district, always mindful of the welfare of adjoining districts. These questions were discretionary and appealed to his sound judgment and are not judicial questions, so, therefore, the judiciary would not be at liberty to interfere with the exercise of a discretion by this official except that same had been abused, and no such question has been raised here.
Again there was a remedy against the bad judgment of the superintendent if any, as the people affected had the absolute right, upon notice, to accept or reject the boundaries as marked off by him.
(b) On the question of fraud and deceit, these questions were not issuable, for the reason that the county superintendent was exercising a ministerial duty, and it is of noFraud    consequence what representations might have been made toand      him, as he is not a party to this record, and there wasDeceit.  no allegation that the people who voted on the questions involved were either deceived or misled.
On the other hand, we cannot see how the superintendent could have been deceived, as the law made it his duty to visit the community and undoubtedly he could see the geographical and physical conditions of the proposed district and understand the situation as well as others. Even if he were a party to this action, no fraud could have been practiced upon him and neither could he have been misled or deceived, because all the facts were just as apparent to him or should have been as to his alleged deceivers.
Whether he was deceived or derelict in the performance of his duty, according to the evidence in the case, the people by a vote of 77 to 14 accepted his judgment, and it nowhere appears that the voters failed to understand the exact proposition upon which they were voting. *Page 142 
(c) The question as to whether or not the superintendent was coerced and forced by intimidation to call the special meeting to order can be disposed of be stating that this was hisCoercion.  statutory duty and, therefore, he could not be coerced and intimidated to do that which clearly the statute enjoined upon him to do.
Counsel for appellants call attention to the case of State ex rel. Hilbert v. Glaves, 268 Mo. 100, wherein a discrepancy between two plats showing the boundaries of a proposed consolidated district appeared. The court in passing upon such discrepancy considered it too trivial upon the facts in that case for judicial interference and particularly as no evidence of fraud appeared. Such discrepancy as appeared in the Glaves case was only of immediate concern to the voters as the will of the voters had to be expressed upon the plats submitted by the superintendent. In this case there is no such question. The voters admittedly had before them the plats showing the exact proposed boundary lines and, therefore, the question of the boundary lines was fairly settled, and whatever the judgment of the county superintendent and however reached, that judgment was submitted to the voters and accepted by them. Fraud and deception if any practiced upon the county superintendent would be too remote and such allegations of the petition were properly eliminated.
III. At the trial of the case relators offered the original certificate filed by the chairman and secretary of the special meeting with the county clerk as required by law. This certificate showed that the proposition voted onAmended       covered four full districts, including relatorCertificate.  district, but failed to show that portions of adjacent districts had been included as in the notices.
Over the objection and exception of relators respondents offered an amended certificate which showed that the proposition voted on conformed to the notices given. No error was committed by the court in admitting this corrected certificate, as it was the duty of the *Page 143 
chairman and secretary of the meeting to file a certificate showing what actually occurred at the meeting, and because of their mistake no harm should be suffered by the district and no complaint could justly be made against the introduction of testimony showing what the voters actually did, as an error of the chairman and secretary would not preclude such testimony.
Many of the questions here passed upon were present in the well-reasoned case of State ex rel. v. Wright, 270 Mo. 376, and our rulings follow that case. This disposes of all the questions raised by appellants and in view of our decision it is unnecessary to pass on questions raised by respondents.
Finding no error in the record, we affirm the judgment of the trial court. Railey and White, CC., concur.